DOCUMENTS UNDERCase 3:19-cr-00367-CRB Document
                 SEAL                                                 89 Filed 08/20/19
                                                                            TOTAL         Page 116
                                                                                  TIME (m ins):  ofM1
M AGISTRATE JUDGE               DEPUTY CLERK                                         REPORTER/FTR
M INUTE ORDER                  Karen L. Hom                                          FTR 10:45-11:01
MAGISTRATE JUDGE                DATE                                                 NEW CASE          CASE NUMBER
ELIZABETH D. LAPORTE                         August 20, 2019                                           19-cr-00367-CRB-8
                                                       APPEARANCES
DEFENDANT                                    AGE     CUST  P/NP   ATTORNEY FOR DEFENDANT                     PD.        RET.
Alexander Gonzalez-Vasquez                           Y          P       Geoffrey Hansen                      APPT.
U.S. ATTORNEY                                INTERPRETER                           FIN. AFFT               COUNSEL APPT'D
Julie Garcia                                 Conchita Lozano - Spanish             SUBMITTED

PROBATION OFFICER            PRETRIAL SERVICES OFFICER                  DEF ELIGIBLE FOR           PARTIAL PAYMENT
                             Ana Mendoza                                APPT'D COUNSEL             OF CJA FEES
                                        PROCEEDINGS SCHEDULED TO OCCUR
       INITIAL APPEAR              PRELIM HRG       MOTION           JUGM'T & SENTG                            STATUS
                                                                                                               TRIAL SET
       I.D. COUNSEL                ARRAIGNMENT              BOND HEARING             IA REV PROB. or           OTHER
                                                                                     or S/R
       DETENTION HRG               ID / REMOV HRG           CHANGE PLEA             PROB. REVOC.               ATTY APPT
    16 M                                                                                                       HEARING
                                                      INITIAL APPEARANCE
         ADVISED                ADVISED                    NAME AS CHARGED                TRUE NAME:
         OF RIGHTS              OF CHARGES                 IS TRUE NAME
                                                         ARRAIGNM ENT
       ARRAIGNED ON                 ARRAIGNED ON                READING W AIVED              W AIVER OF INDICTMENT FILED
       INFORMATION                  INDICTMENT                  SUBSTANCE
                                                          RELEASE
      RELEASED            ISSUED                      AMT OF SECURITY          SPECIAL NOTES               PASSPORT
      ON O/R              APPEARANCE BOND             $                                                    SURRENDERED
                                                                                                           DATE:
PROPERTY TO BE POSTED                             CORPORATE SECURITY                       REAL PROPERTY:
    CASH    $


      MOTION            PRETRIAL                 DETAINED           RELEASED      DETENTION HEARING             REMANDED
      FOR               SERVICES                                                  AND FORMAL FINDINGS           TO CUSTODY
      DETENTION         REPORT                                                    W AIVED
ORDER REMOVED TO THE DISTRICT OF
                                                                PLEA
    CONSENT                    NOT GUILTY                      GUILTY                 GUILTY TO COUNTS:
    ENTERED
    PRESENTENCE                CHANGE OF PLEA                  PLEA AGREEMENT         OTHER:
    REPORT ORDERED                                             FILED
                                                         CONTINUANCE
TO:                                ATTY APPT                BOND                    STATUS RE:
08/28/19                           HEARING                  HEARING                 CONSENT                  TRIAL SET

AT:                                SUBMIT FINAN.               PRELIMINARY          CHANGE OF                STATUS
                                   AFFIDAVIT                   HEARING              PLEA
10:30 AM                                                       _____________                           Set further proceedings.
                                   Further
BEFORE HON.                        DETENTION                   ARRAIGNMENT          MOTIONS                  JUDGMENT &
                                   HEARING                                                                   SENTENCING
Laporte                                                                                                    Status re:
         TIME W AIVED              TIME EXCLUDABLE             IDENTITY /           PRETRIAL                 PROB/SUP REV.
                                   UNDER 18 § USC              REMOVAL              CONFERENCE               HEARING
                                   3161                        HEARING
                                                   ADDITIONAL PROCEEDINGS
Proffers heard.

cc: SY
                                                                                           DOCUMENT NUMBER:
